AFFIRMED.
This suit was instituted to enjoin defendant from violating his contract not to engage *Page 99 
in the clothes cleaning and pressing business "within a radius of ten miles from the city limits of Oregon City." Plaintiff had decree and defendant appeals.
The court is of the unanimous opinion, after hearing the oral argument and considering the case in conference, that the decree of the Circuit Court must be affirmed. It was a technical error to admit evidence of what a witness understood the contract involved to mean, but this is an equity case, and this court disregarded that evidence as doubtless did the Circuit Court. A literal construction of the territory attempted to be described in said contract includes Oregon City. A circle drawn with a radius of 10 miles at a point in the northern limits of the city would include the territory in all directions therefrom. Such a circle would include Oregon City. The same is true of a circle so drawn about a point in the eastern, southern or western boundaries. The description therefore includes Oregon City. The proviso in the contract clearly indicates that the parties contemplated by their agreement that defendant should not engage in the clothes pressing business as an employee as well as a proprietor.
The decree is affirmed.
AFFIRMED. *Page 100